                                                                cc: Fiscal
1
2
3
4                         UNITED STATES DISTRICT COURT

5           CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION

6
      UNITED STATES OF AMERICA,                          Case No. EDCV 19-645 JGB (SPx)
7
                                            Plaintiff,
8
                   v.                                      AMENDED JUDGMENT
9
10    5 ACRES OF LAND, MORE OR LESS,
      SITUATE IN SAN BERNARDINO
11    COUNTY, CALIFORNIA; ARTURO
12    RAPHAEL BENITEZ; ESTHER BENITEZ;
      SAN BERNARDINO COUNTY AUDITOR-
13    CONTROLLER TREASURER TAX
14    COLLECTOR,
15                                       Defendants.
16
17   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
18
           Pursuant to the Order filed concurrent herewith, the Motion for Order for
19
     Determination of Just Compensation and Title is GRANTED. Final judgment is
20
     entered against the United States of America in the sum of $20,028.19. Possession
21
     of the Property is transferred to the United States. This action is dismissed with
22
     prejudice.
23
24
      Dated: July 30, 2019
25
26                                            THE HONORABLE JESUS G. BERNAL
                                              United States District Judge
27
28
